Filed 6/7/21 P. v. Wright CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                 2d Crim. No. B309400
                                                           (Super. Ct. No. BA423889)
      Plaintiff and Respondent,                              (Los Angeles County)

 v.

 APHTON WRIGHT,

      Defendant and Appellant.


             Aphton Wright appeals from the postjudgment order
denying his petition for a reduction of his sentence. We dismiss.
             In 2015, Wright was convicted of burglary. (Pen.
Code,1 § 459.) He admitted he had a prior serious felony
conviction (§ 667, subd. (a)) and a prior strike conviction. (§§ 667,
subds. (b)-(i), 1170.12.) The court sentenced him to 13 years in
state prison (four years for the burglary, doubled for the strike,
and a five-year enhancement for the prior serious felony).


         1   Further unspecified statutory references are to the Penal
Code.
             In 2020, Wright petitioned for a reduction of his
sentence pursuant to section 1170, subd. (d)(1) and Assembly Bill
No. 1812 (2017-2018 Reg. Sess.). He also challenged the Board of
Parole Hearing’s decision to deny him an early parole date. The
trial court denied his petition.
             We appointed counsel to represent Wright in this
appeal. After examining the record, counsel filed an opening
brief that raises no arguable issues. We advised Wright that he
had 30 days to personally submit any contentions or issues he
wished us to consider. He did not file a supplemental brief.
             Because this appeal is from an order denying
postconviction relief rather than Wright’s first appeal of right
from a criminal conviction, he is not entitled to review pursuant
to People v. Wende (1979) 25 Cal.3d 436. (People v. Serrano
(2012) 211 Cal.App.4th 496, 501; People v. Cole (2020) 52
Cal.App.5th 1023, review granted Oct. 14, 2020, S264278.)
Because Wright has not filed a supplemental brief, we dismiss
the appeal. (Cole, supra, at p. 1028.)
                           DISPOSITION
             The appeal is dismissed.
             NOT TO BE PUBLISHED.



                                    TANGEMAN, J.

We concur:


             GILBERT, P. J.         PERREN, J.




                                2
                   James R. Dabney, Judge

             Superior Court County of Los Angeles

                ______________________________


             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.